Citation Nr: 1210991	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a cerebrovascular accident (CVA).

2.  Entitlement to service connection for residuals of CVA.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from July 1965 to December 1968 and from November 1970 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran, his spouse, and his daughter testified before the undersigned Acting Veterans Law Judge at a June 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  An April 2002 rating decision denied the Veteran's claim of entitlement to service connection for residuals of a CVA.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision, and did not submit documentation constituting new and material evidence within the one-year appeal period.

2.  Evidence received since the April 2002 rating decision is not cumulative of the evidence of record at the time of the April 2002 denial, relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a CVA and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3.  A CVA, including brain hemorrhaging, was not manifested in active service or within one year of service discharge, and any current CVA, or residuals thereof, is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for residuals of a CVA is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 2002 rating decision in connection with the Veteran's claim of entitlement to service connection for residuals of a CVA is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A CVA, or residuals thereof, was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002). 38 C.F.R. § 3.159 (2011).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Veteran received sufficient notification through VCAA letters dated August 2004 and May 2008.  These notice letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  The May 2008 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, see Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), and the requirements of new and material evidence with respect to the Veteran's application to reopen his previously disallowed claim pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

The May 2008 notice letter was sent subsequent to the initial unfavorable agency decision.  However, the Board finds that any timing defect with regard to VCAA notice was harmless error.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In this regard, the notice provided to the Veteran by this letter fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the case was readjudicated and an October 2010 supplemental statement of the case was provided to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Veteran was provided VA examinations to address his service connection claim.  While these examinations do not contain an adequate etiological opinion, the Board sought, and obtained, an independent medical opinion in September 2011.  The Board finds the independent medical opinion is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history, including a review of the claims folder and the Veteran's assertions, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The RO previously denied the Veteran's application to reopen a claim of service connection for residuals of a CVA in April 2002.  The RO considered service treatment records, post-service medical records and the report of a March 2002 VA examination.  In the April 2002 rating decision, the RO determined that service connection for residuals of a CVA was not warranted because the evidence did not indicate the Veteran's current disability is etiologically related to his period of active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in April 2002.  He did not complete an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended regulations, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence received since the April 2002 RO rating decision includes additional statements from the Veteran and his family, additional post-service treatment records and statements from physicians at the Brooke Army Medical Center.  Significantly, the statements from the Brooke Army Medical Center physicians suggest in-service symptomatology may have been a precursor to his post-service CVA and, therefore, suggest an etiological link between his current disability and active service.  Thus, since these statements are presumed credible in the context of a claim to reopen, the Board concludes that this newly received evidence is not cumulative of the record at the time of the April 2002 rating decision with respect to the issue of service connection for residuals of a CVA and they raise a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the evidence submitted by the Veteran since the April 2002 RO denial constitutes new and material evidence, and the claim must be reopened.  38 C.F.R. § 3.156.  

The Veteran maintains that he currently suffers from residuals of a CVA that are directly related to his period of active service.  Specifically, he asserts that he suffered what he refers to as a series of "mini-strokes" and related symptomatology that he contends was a precursor to his post-service CVA.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  When the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Finally, certain chronic disabilities, including brain hemorrhage, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran suffered a stroke in November 1994, approximately 16 months following service separation, and continues to suffer from residuals of the 1994 CVA.  However, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  In this regard, the record does not support a finding, and the Veteran has not asserted, that he suffered a CVA in service.  Rather, service treatment records indicate the Veteran was treated in August and September 1992 for intermittent right-sided facial numbness, right-sided headaches and numbness of the left leg and loss of balance.  The diagnosis at the time was trigeminal neuropathy.  As such, the Board finds the Veteran did not suffer a CVA, or chronic residuals thereof, during active service.  Furthermore, as will be discussed in more detail below, the symptomatology noted in service is not related to his post-service CVA or residuals thereof.

There are a number of conflicting opinions regarding whether the Veteran's CVA is etiologically related to his active service.  In this regard, a March 2002 VA examination found the Veteran's CVA did not have its onset during active service, based solely on the fact that it occurred 16 months following service separation.  The same examiner found in August 2007 that there is no definitive evidence to indicate the Veteran had documented cerebrovascular disease in service and, therefore, an etiological opinion could not be offered without resorting to speculation.  

The Veteran provided two opinions from physicians at the Brooke Army Medical Center.  Dr. J.S., a cardiology fellow, opined that it is "highly likely" that the Veteran's CVA is related to active service, as he had a history of hyperlipidemia and "TIA-like" symptoms in service prior to his stroke.  However, no further explanation of this opinion was provided, including a discussion of such "TIA-like" symptomatology.  Dr. S.A., a physician of internal medicine, opines that the Veteran's current disability is "possibly related and started during his active military years."  In this regard, Dr. S.A. noted the Veteran's history of treatment for chronic headaches and neurological changes that caused him distress and an inability to function.  Dr. S.A. assumed resources at the treatment facility in Panama were scarce, potentially obscuring a possible diagnosis.  Ultimately, Dr. S.A. found that the Veteran's in-service symptomatology "could have been" transient ischemic attacks that "possibly result[ed]" in a stroke in 1994 leading to his current disability.

Finally, a an independent medical opinion was requested by the Board and obtained in September 2011.  The September 2011 medical opinion, rendered by a physician specializing in neurology, found that the symptomatology experienced in service did not constitute transient ischemic attacks, and was therefore unrelated to the post-service development of a right hemisphere stroke.  In this regard, the independent neurologist noted that the primary symptom of intermittent right facial numbness is too localized to be considered a TIA, as it would be extremely unusual for blood flow to be compromised only for that part of the brain associated with facial numbness and for this to recur multiple times in isolation over a period of months.  The independent neurologist noted the left leg weakness and numbness was not a TIA for the same reasoning.  Finally, the independent neurologist noted that intermittent headaches are not symptoms of a TIA.

In deciding whether the Veteran's current residuals of a CVA are etiologically related to his active service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In the instant case, the Board finds the positive opinions provided by the Brooke Army Medical Center physicians are not sufficiently probative to warrant entitlement to service connection.  In this regard, there is no rationale provided for the opinion provided by Dr. J.S., nor did he provide a discussion regarding what symptomatology is to be considered "TIA-like."  In addition, the opinion provided by Dr. S.A. is predicated on the possibility that resources were scarce at the Panama-based medical facility, possibly leading to a faulty diagnosis at the time.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In comparison, the medical opinion provided by the independent neurologist contains a rationale for the negative opinion, namely citing timing and localization of the symptomatology in determining the in-service symptoms were not themselves TIAs.

The Veteran and his family have claimed that his residuals of CVA are etiologically related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., headaches or numbness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In weighing the evidence, information the Veteran obtained from the internet has also been considered.  However, while the submitted articles address the subject matter asserted in the Veteran's claim, the Board finds that they are not probative evidence upon which service connection may be granted.  The Veteran has not alleged that he participated in any research study discussed in the articles.  Further, as noted above, an independent neurologist specifically reviewed the Veteran's medical history and reached the conclusion that the Veteran's CVA did not have is onset in service.  As such, the Board finds the independent medical opinion, specific to the Veteran's medical history and the facts of his case, to be of more probative weight than the submitted internet articles.

Finally, whether service connection may be granted based on a continuity of symptomatology or a presumptive basis has been considered.  See 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  However, as discussed above, the Veteran did not suffer a CVA until 16 months following service separation, after the one year presumptive period.  Further, the in-service symptomatology has been determined to not be related to his post-service CVA.  As such, service connection may not be awarded on this basis.  

For these reasons, the preponderance of the evidence is against the claim for service connection for residuals of a CVA.  As the benefit of the doubt rule does not apply, the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence having been submitted, the Veteran' claim for entitlement to service connection for residuals of CVA is reopened, and to that extent only, the appeal is granted.

Service connection for residuals of a CVA is denied.



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


